DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “…to the fluid line of the plurality of fluid lines” at the end of the claim should be rephrased to --to a fluid line of the plurality of fluid lines-- or --to the same fluid line of the plurality of fluid lines--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, & 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hassle (US 9,560,813) in view of Kop (US 2018/0042186).
For Claim 1, Hassle discloses an assembly line grow pod (the device of Hassle illustrates in Figs. 1 & 2, movement of the plant trays from the starting position at element 9, 9’, or 9” to the finishing positon at 10, 10’, 10” such that the entire building serves as the pod, and produces a plant output, in the same manner as the instant invention) comprising: 


Hassle is silent to a plurality of valves, each valve of the plurality of valves fluidly coupled to a fluid line of the plurality of fluid lines such that fluid movement through the plurality of fluid lines is selectively controlled by the plurality of valves; and 
a master controller communicatively coupled to the plurality of valves, wherein the master controller is programmed to receive information related to relating to a particular amount of fluid delivery to be delivered to a particular plant at a particular location within the assembly line grow pod, determine one or more valves of the plurality of valves to direct the particular amount of fluid to the location, determine valve parameters for each of the one or more valves that achieve the fluid direction, and transmit one or more control signals to the one or more valves for directing the fluid within the assembly line grow pod.
Kop, like prior art above, teaches a plant production system (title, disclosure) further comprising a plurality of valves (106, 138), each valve of the plurality of valves fluidly coupled to a fluid line of a plurality of fluid lines (each of valves 106 & 138 are directly attached to the surrounding conduits, but also fluidly coupled with the remainder of the conduits illustrated in Fig. 8, for example) such that fluid movement through the plurality of fluid lines is selectively controlled by the plurality of valves [0110-112]; and 

Kop further teaches a plurality of fluid lines connected to a fluid source (all of the conduits illustrated in Fig. 8 are fluidly coupled with either reservoir 101 and/or 142; it is further noted that each mixing chamber 117 & 121 hold water and thus serve as reservoirs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the water outlets of the assembly line grow pod of Hassle with the master controller, valves, and fluid lines as discussed in the fluid mixture process as taught by Kop, in order to provide a more versatile system which can contribute to the overall health of each individual plant. Such a system is more versatile because it is capable of not only producing more than one species of plants, but also providing the correct nutrient profile needed for each plant type.
For Claim 2, the above-modified reference teaches the assembly line grow pod of claim 1, and Kop further teaches further comprising a valve control module (the portion of the 
For Claim 4, the above-modified reference teaches the assembly line grow pod of claim 2, and Kop further implies that wherein the valve control module is fixed within a bay (the housing of the processor clearly illustrated in Fig. 8) of the master controller such that the valve control module is not removable from the master controller (there is no discussion or implication in the disclosure of Kop of the controller 135 having removable components). 
For Claim 5, the above-modified reference teaches the assembly line grow pod of claim 1, and Kop further teaches wherein: each valve of the plurality of valves comprises at least one valve inlet port (the lines providing fluid to each valve 106, 136 are providing fluid to each respective inlet port), at least one valve outlet port (the lines accepting fluid from each valve 106, 136 are accepting fluid from each respective outlet port), and an actuator (as discussed by the timing and mixing components of the valves, [0110, 112]); the actuator is actuable to selectively control fluid flow from the at least one valve inlet port to the at least one valve outlet port (required for both timing and mixing functions); and the at least one valve inlet port and the at least one valve outlet port are each fluidly coupled to the fluid line of the plurality of fluid lines (all conduits of Fig. 8 are fluidly connected with one another).

For Claim 7, the above-modified reference teaches the assembly line grow pod of claim 1, and Kop further teaches wherein the plurality of fluid lines comprise a plurality of airflow lines (the conduits of Kop are capable of handling air, since they move oxygen, as illustrated in Fig. 8 from 126 to 121 and from 121).  
For Claim 8, the above-modified reference teaches the assembly line grow pod of claim 1, and Kop further teaches wherein the master controller is communicatively coupled to the plurality of valves via a communications network (the controller is connected either via wiring or by a local network, as recognized by one of ordinary skill in the art, the claim being so broad as to read on either).  
For Claim 9, the above-modified reference teaches the assembly line grow pod of claim 1, and Kop further teaches wherein the fluid source is a fluid holding tank containing one or more of the following: water (each reservoir 101, 142, 117, & 121 at least contains water, in order for the system to work as intended to water plants), a mixture of water and nutrients (found within 117, 121, 101, & 142), nutrients [0110], or gasses (provided by 126 to 121).  
For Claim 10, the above-modified reference teaches the assembly line grow pod of claim 1, and the above-modified reference further teaches wherein the fluid source is a watering component that supplies one or more of the following: water (water is supplied in both prior art rejections) and nutrients to plants that are grown in the assembly line grow pod.  
For Claim 11, the above-modified reference teaches the assembly line grow pod of claim 1, and Kop further teaches wherein the fluid destination includes a watering manifold that a whole that unites or consists of many diverse elements” Merriam-Webster Dictionary).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hassle in view of Kop as applied to claim 2 above, and further in view of Nickerson et al. (US 9,547,313), hereinafter referred to as “Nickerson.”
For Claim 3, the above-modified reference teaches the assembly line grow pod of claim 2.
The above-modified reference is silent to wherein the valve control module is removably insertable such that the valve control module is removable from a bay of the master controller without altering a functionality of the plurality of valves within the assembly line grow pod.  
Nickerson, like prior art above, teaches a plant irrigation system (title, disclosure), further comprising control module is removably insertable such that the control module is removable from a bay of master controller without altering a functionality of plurality of valves (there are inherently a number of valves in an irrigation system, the swapping out of modules is discussed starting in Col. 54, line 53- Col. 55, line 15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by providing one or more of the controlled processes as hot-swappable components as taught by Nickerson, such that the valves within the device can continue to function as intended, since hot swapping components is a well-known concept for consistently providing power, control, and/or functionality to a large 
Further, the instant disclosure of both removable and non-removable modules of the master controller found in [0042] undermines the criticality of either claim.

Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643